

117 HRES 324 IH: Recognizing the historic abolitionist events surrounding the Pearl, and honoring its legacy in American history.
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 324IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the historic abolitionist events surrounding the Pearl, and honoring its legacy in American history.Whereas, on April 16, 1848, 77 slaves attempted to flee slavery in the District of Columbia and Alexandria, Virginia, on the Pearl, a schooner waiting for them in the Potomac River;Whereas, on April 14, 1848, three White men brought the ship to the District of Columbia, and Daniel Drayton, the captain and owner of the Pearl, chartered the schooner for $100 and arranged for the slaves’ travel;Whereas the escape was initiated by free Blacks Paul Jennings, who had been a slave of President James Madison, and Paul Edmonson;Whereas William Chaplin, a White abolitionist, assisted in connecting the slaves with Drayton;Whereas abolitionist Gerrit Smith of New York financed the escape;Whereas 77 slaves, including men, women, and children, sailed on the Pearl down the Potomac River and then into Chesapeake Bay in pursuit of freedom;Whereas, on April 17, 1848, numerous slaveholders in the District of Columbia, realizing their slaves had fled, sent a posse of 35 men to seek the Pearl;Whereas the posse met the Pearl near Point Lookout, Maryland, and took the slaves and the ship back to the District of Columbia;Whereas slavery supporters formed a mob and lashed out at both the White abolitionists involved in the escape as well as free Blacks in the District of Columbia in the Washington Riot of 1848;Whereas the owners of the escaped slaves sold the escapees to slave traders who took them to New Orleans, Louisiana;Whereas two of the escapees were purchased and freed in an effort led by Henry Ward Beecher’s Plymouth Congregational Church of Brooklyn, New York;Whereas Drayton and two of the other ship workers were arrested for helping in the escape and were represented in court by Congressman Horace Mann;Whereas two of the men, including Drayton, after serving four years in prison, were released after being granted a pardon from President Millard Fillmore, based on a recommendation from Senator Charles Sumner; andWhereas the escape is said to be the single largest known slave escape in American history and to have inspired Harriet Beecher Stowe in her writing the novel Uncle Tom’s Cabin: Now, therefore, be itThat the House of Representatives honors the legacy of all those who furthered freedom from slavery, who were involved in the Pearl incident, and recognizes their importance to the history of the District of Columbia and to American history itself.